 1
 2
                                                                     FILED IN THE
 3                                                               U.S. DISTRICT COURT
                                                           EASTERN DISTRICT OF WASHINGTON

 4
                                                           Nov 21, 2019
 5                                                              SEAN F. MCAVOY, CLERK


 6
 7                       UNITED STATES DISTRICT COURT
 8                     EASTERN DISTRICT OF WASHINGTON
 9
10 LIZZIE ROBERTSON,
11       Plaintiff,                              NO. 4:18-cv-05173-SAB
12        v.
13
14 SHERIFF JERRY HATCHER, LT.                    ORDER DISMISSING CASE
15 UNKNOWN GUERRERO, LT.
16 UNKNOWN COMBS, and LT.
17 UNKNOWN SOUZA,
18       Defendants.
19        On October 24, 2019, the Court ordered Plaintiff to show cause why the
20 above-captioned matter should not be dismissed for failure to prosecute. ECF No.
21 33. Plaintiff has not responded to the Court’s Order.
22 //
23 //
24 //
25 //
26 //
27 //
28 //


     ORDER DISMISSING CASE * 1
1        Accordingly, IT IS HEREBY ORDERED:
2        1. The above-captioned matter is DISMISSED, without prejudice.
3        2. Any pending motions are dismissed as moot.
4        IT IS SO ORDERED. The District Court Executive is hereby directed to
5 file this Order and provide copies to counsel and CLOSE this file.
6        DATED this 21st day of November 2019.
7
8
9
10
11
12
                                                   6WDQOH\$%DVWLDQ
                                              8QLWHG6WDWHV'LVWULFW-XGJH
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     ORDER DISMISSING CASE * 2
